            Case MDL No. 2981 Document 81 Filed 01/21/21 Page 1 of 1




                             BEFORE THE JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION


 IN RE GOOGLE ANTITRUST                          MDL No. 2981
 LITIGATION


 PLAINTIFFS ALEXANDER’S INTERESTED PARTY RESPONSE TO MOTION FOR
                TRANSFER PURSUANT TO 28 U.S.C. § 1407


       For all of the reasons set forth in the Motion to Transfer and Reply in Support filed by

Plaintiff J. Jackson Paige, and the Interested Party Response filed by Plaintiffs McCready and

Blumberg, Plaintiff John Alexander supports centralization of this litigation and transfer to the

District of Columbia, before the Honorable Judge Amit P. Mehta.

       Plaintiff Alexander additionally seeks transfer to the District of Columbia, as it is a far

more convenient forum for him than San Francisco and situated much closer to his residence in

Virginia.



Dated: January 21, 2021                             Respectfully submitted,

                                                    TOSTRUD LAW GROUP, P.C.

                                                    /s/ Anthony M. Carter
                                                    Anthony M. Carter
                                                    Jon A. Tostrud
                                                    1925 Century Park East, Suite 2100
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 278-2600
                                                    Facsimile: (310) 278-2640
                                                    acarter@tostrudlaw.com
                                                    jtostrud@tostrudlaw.com

                                                    Counsel for Plaintiff John Alexander in
                                                    Alexander v. Google LLC, Case No. 2:21-cv-
                                                    00018 (E.D. Va.)
